JUDGE ROBERTSON,
dissenting from the majority of the court, delivered THE FOLLOWING OPINION:
For my reluctant non-concurrence in the opinion just delivered, I must suggest the following very general reasons:
On an indictment charging that the appellant had been convicted “ by a circuit court ” of felony, and that, while he was confined in the penitentiary, under that sentence, he unlawfully escaped therefrom before the expiration of the prescribed term, he was convicted of the charge and sentenced to further punishment as denounced by statute. He appeals from that judgment, and we cannot affirm it.
Although the indictment does not specify the circuit court which pronounced the first conviction, yet I do not consider that omission a radical defect, available on demurrer; ñor, in any other respect, do I see any substantial objection to the indictment.
But it seems to me that the court below erred in admitting, as sufficient proof of the first conviction, a copy of the judgment only. On an issue of former conviction or acquittal, the whole record of the former trial is indispensable, partly because that alone is competent to prove the alleged identity. But, while that reason may not apply to this case, I am of the opinion that the entire record is equally necessary here.
Unless the appellant was lawfully confined, his escape was not criminal. He could not have been lawfully confined unless he was convicted on an indictment charging a felony, and the same is felony for which he was sentenced — nor unless the court had jurisdiction — nor unless the verdict of guilty was found and returned by a competent number of jurors— nor unless the accused appeared to answer the indictment. And, in my opinion, the judgment alone, even aided by all presumptions allowable in a criminal case in which indubitable proof of guilt is devolved on the Commonwealth, does not sufficiently establish any one of these indispensable facts— without each and all of which, the judgment was not merely erroneous, but void, and, consequently, the prisoner’s escape was rightful and not “ unlawful,” as necessarily charged, and as necessarily to be proved beyond a rational doubt,
*242The fact that the Legislature made the simple judgment sufficient authority for the reception into the penitentiary of every convict by tire keeper who, as a ministerial officer, should not presume to question any judgment, is no proof, in my opinion, that every such judgment should be held, by every or any court, proof that .its sentence was lawful and conclusive, per se, and that the convict is bound to submit to it until reversed. And, if it be void, the prisoner, so unlawfully imprisoned, bas the right to relieve himself, if he can, by his own act of escape, which would then be rightfully, and not “ unlawfully,” escaping from an unlawful prolongation of an unlawful incarceration, oppressively inflicted' on, perhaps, a friendless and destitute citizen, only because the production of a complete record of one judgment might have slightly increased the trouble of a prosecuting attorney.